STEADFAST IN MISSION As we look back upon the events of 2009 there is one thing that remains clear, Stewardship Financial Corporation and the Atlantic Stewardship Bank continue steadfast in mission. As our organization forges ahead in this unstable environment, we continue to be guided by the Christian principles of the Bank’s founding fathers. Despite the current economic climate, we remain steadfast in mission and true to our purpose, serving the financial needs of the northern New Jersey community and giving back or tithing ten percent of our earnings to Christian and local non-profit organizations. OUR MISSION The Atlantic Stewardship Bank was established to serve the northern New Jersey community’s financial needs and to give back, or tithe, one-tenth of our earnings to the community. We are a confident and progressive institution that meets business and individual banking deposit and borrowing needs. We understand the value of each and every customer and make it a priority to treat each customer fairly and with respect. By investing prudently, we safeguard assets, provide ample capital growth, and recognize our shareholders with a proper return. As a responsible and accountable employer, we cultivate a caring, professional environment where our associates can be productive and are encouraged to grow. We are an independent commercial bank that stands on solid Christian principles, and the American banking regulations established by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the State of New Jersey. We hold these fundamentals paramount in every decision we make; for the good of our customers, our shareholders, and our associates. For a long time now – to this very day – you have not deserted your brothers but have carried out the mission the LORD your God gave you. JOSHUA 22 :3 2009 2008 For The Year Ended December 31 (Dollars in thousands, except per share amounts) Net income $ 3,634 $ 3,501 Net income available to common stockholders 3,130 3,501 Weighted average number of common shares outstanding 5,832 5,854 Earnings per common share Basic earnings per common share 0.54 0.60 Diluted earnings per common share 0.54 0.60 Cash dividends declared 0.36 0.34 Book value at year end 7.50 7.31 Balance Sheet Data at December 31 Total assets 663,844 611,816 Total gross loans 460,476 439,656 Allowance for loan losses 6,920 5,166 Total deposits 529,930 506,531 Stockholders’ equity 53,511 42,796 Consolidated Ratios Return on average assets 0.57 % 0.58 % Return on average equity 5.92 % 8.34 % Tier 1 capital to average assets (leverage) 9.22 % 8.01 % Tier 1 capital to risk-adjusted assets 11.99 % 10.50 % Total capital to risk-adjusted assets 13.24 % 11.60 % All share data has been restated to include the effects of 5% stock dividends paid November 2008 and November 2009. Pictured from left to right: ECSA Board Directors Cheryl Schipper, Ben Spoelstra, Krystyn Boonstra, Scott Martin; SFC Directors Michael Westra, John Steen; ECSA Foundation Executive Director Garret Nieuwenhuis, Head of School Thomas Dykhouse; SFC Board ChairmanWilliam Hanse; ECSA Board Chairman Nicholas Kuiken, ECSA Board Directors Richard Kuder, Roy Bushoven, George Schaaf, Mark Wisse. Dear Shareholders and Friends, Stewardship Financial Corporation remains steadfast in our mission, despite the trying economic times faced by the banking industry in 2009. We remain committed to our shareholders, to fulfilling our Christian Tithing Mission, to growing the Corporation in an intelligent and profitable manner and to providing exceptional customer service and assistance to our community. We are pleased to report that Stewardship Financial Corporation had another profitable year despite the downturn in the economy. Our traditional core earnings remain strong and the Corporation declared both cash dividends and a 5% fourth quarter stock dividend. Although core operating results were greater than the previous year, the economy has taken its toll on local business owners and this taxing environment forced the Corporation to devote large amounts of time and resources to manage credit issues. Net interest income for the year ended December 31, 2009 was $23.3 million representing a 4.7% increase over the $22.3 million reported for the year ended
